  Case: 2:20-cr-00087-MHW Doc #: 62 Filed: 11/02/20 Page: 1 of 4 PAGEID #: 256



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:20-cr-087(2)
                                           JUDGE MICHAEL H. WATSON
ERIC ANDRE GRAY


                         REPORT AND RECOMMENDATION

      The United States and defendant Eric Andre Gray entered into a
plea agreement, executed pursuant to the provisions of Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to a Superseding
Information charging him with conspiracy to possess with intent to
distribute a mixture or substance containing a detectable amount of
controlled substances in violation of 21 U.S.C. § 846 (Count 1),
possession with intent to distribute 50 grams or more of
methamphetamine in violation of 21 U.S.C. § 841 (Count 2), and
conspiracy to commit money laundering in violation of 18 U.S.C. § 1956
(Count 3).1 Superseding Information, ECF No. 50. The Superseding
Information also contains an extensive forfeiture provision.2         On
November 2, 2020,3 defendant, assisted by his counsel, participated in
an arraignment and entry of guilty plea proceeding.




      1 The government’s oral motion to amend Count 3 to refer to the date of
2016 instead of 2012 was granted without objection by the defendant.
      2 Under the Plea Agreement, ECF No. 51, defendant agreed to the
forfeiture provision in the Superseding Information. The Plea Agreement also
includes an appellate waiver provision that preserves only certain claims for
appeal or collateral challenge.
      3 The arraignment and plea proceeding was originally held on October 28,
2020, but was continued in order to permit defendant to confer further with
his counsel.
                                       1
  Case: 2:20-cr-00087-MHW Doc #: 62 Filed: 11/02/20 Page: 2 of 4 PAGEID #: 257



     After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
     Defendant waived his right to an indictment in open court and
after being advised of the nature of the charges and of his rights.
See Fed. R. Crim P. 7(b).
     Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed.Appx. 290,   291(6th   Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Superseding Information and the consequences of his plea of guilty to
Counts 1, 2, and 3.    Defendant was also addressed personally and in
open court and advised of each of the rights referred to in Rule 11 of
the Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.        Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on September 18, 2020, represents the
only promises made by anyone regarding the charges in the Superseding
Information.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
  Case: 2:20-cr-00087-MHW Doc #: 62 Filed: 11/02/20 Page: 3 of 4 PAGEID #: 258



accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
        Defendant confirmed the accuracy of the statement of facts
supporting the charges, which was filed on October 30, 2020.4          He
confirmed that he is pleading guilty to Counts 1, 2, and 3 of the
Superseding Information because he is in fact guilty of those
offenses.     The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Counts 1,
2, and 3 of the Superseding Information is knowingly and voluntarily
made with understanding of the nature and meaning of the charges and
of the consequences of the plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1, 2, and 3 of the Superseding Information be accepted.
Decision on acceptance or rejection of the plea agreement was deferred
for consideration by the District Judge after the preparation of a
presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.     Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.            28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be



      4 The statement of facts originally attached to the Plea Agreement was
revised and appears at ECF No. 58.
                                       3
  Case: 2:20-cr-00087-MHW Doc #: 62 Filed: 11/02/20 Page: 4 of 4 PAGEID #: 259



filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




November 2, 2020                                s/ Norah McCann King
 Date                                            Norah McCann King
                                           United States Magistrate Judge
